Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1 – 4 and 13 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauborgne et al. (US Pub. No. 2017/0363770 A1) in view of Paap (US Patent 3,979,300).
With regards to claims 1 and 4, Mauborgne discloses a method for correcting a
downhole natural gamma-ray measurement performed in a wellbore, the method comprising circulating a mud through a drill string (103) deployed in a borehole (102), the drill string (103) including a neutron generator (110) and a gamma-ray detector (112) (see claim 1 and figure 1).
Mauborgne further teaches obtaining a gamma-ray count rate using the gamma-ray detector (112) and determining a signal as a function of one or more of downhole parameters such as neutron generator output that affects the oxygen activation in the mud, wherein the signal is used to obtain a corrected count rate that is considered to determine at least a property of a formation (see paragraphs [0054]-[0055], claims 1, 5, and figure 1).

Mauborgne fails to expressly disclose (b) modulating a neutron output of the electrical neutron source while circulating drilling fluid; (c) causing a natural gamma ray sensor to make a gamma ray measurement during at least a portion of said modulation in (b); and (d) processing the gamma ray measurement made in (c) to obtain a corrected total natural gamma ray measurement of a subterranean formation.
Paap discloses a well logging tool (Figure 1) is moved through the borehole and includes an intensity modulated fast neutron source and two gamma ray detectors (or, alternatively, two thermal neutron detectors). The neutron source generates a generally harmonically varying population of fast neutrons as a function of time. These neutrons are introduced into the media surrounding the well borehole and result in a thermal neutron population being generated from the slowing down of the fast neutrons in the 
Paap teaches that fast neutron source is harmonically or sinusoidally modulated at a plurality of frequencies. The relative phase angle of the phase coherent thermal neutron population which is generated at each of the modulation frequencies is detected by each of the detectors. This phase angle information contains components because of the borehole fluid and the media surrounding the borehole. Moreover, the measurements at the two detectors are influenced by the porosity of the earth formations. By appropriately combining these measurements made at the plurality of different modulation frequencies at the two detectors according to predetermined relationships, the thermal neutron lifetime (or thermal neutron decay time) of the borehole fluid and the media surrounding the well bore may be determined. Also, the porosity of the media near the borehole may be obtained (Col. 3, Lines 66 -Col. 4. Line 16) (Figure 1).
Paap further teaches electronic systems are provided in the downhole tool and at the surface for producing a sequence of different frequency intensity modulated fast neutron clouds operating at least at three different frequencies of operation. Synchronization (or sync) pulses are also generated and these provide a means for separating the counts of gamma rays representative of thermal neutrons during the portion of a measurement cycle corresponding to measurements made at each of the 
Lastly Paap teaches that the earth's surface the signal from each detector in the downhole tool are separated and counts are made as a function of time of the thermal neutron population in the vicinity of the tool at each of the three frequencies at each detector. These counts are used to determine the tangents of the relative phase angles between the thermal neutron populations and the source of fast neutrons at each of the frequencies at each detector. A recorder is provided for making a record of these measurements as a function of the borehole depth of the well tool (Col. 4, Lines 37 – 54) (Figure 1).  
In view of the utility, to improve evaluating earth formations in cased well boreholes, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the teaching such as that taught by Paap in Mauborgne since this combination involves only routine skill in the art.  
	With regards to claim 2, Paap discloses a plurality of modulations, for example, three different frequencies of intensity modulation of the neutron source chosen for use in the present invention are 400 Hertz, 2000 Hertz, and 4000 Hertz. Paap further teaches that it will be appreciated by those skilled in the art that frequencies other than these may be used if desired without compromising the inventive concepts (Col. 9, Lines 38 – 41) (Col. 10, Line 10). Paap fails to expressly disclose the claimed frequencies. 
Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
With regards to claim 3, Paap discloses a system including a well borehole 10 traverses earth formations 11, and is lined with a tubular casing 12, which is cemented in place by cement layer 13. Suspended in the borehole 10 is a well logging sonde 14 which is suspended therein by an armored well logging cable 15. The well logging sonde 14 used with the present invention contains a neutron generator 21 that produces repetitively fast neutron pulses, circuitry for driving the neutron generator 22, a first gamma ray detector 23 and a second gamma ray detector 26. 
Appropriate circuitry 24 for controlling the neutron generator 21 and for amplifying signals from the detectors 23 and 26 is also provided (Col. 5 Lines 56 – 67). The neutron generator 21 is preferably of the deuterium-tritium accelerator type as known in the art. This type of neutron source accelerates deuterium ions onto a target material which is impregnated with tritium (Col. 6, Lines 26 – 48).
With regards to claims 13 and 15, see the rejections of claims 1 and 2.
With regards to claim 14, see the rejection of claim 7.
With regards to claim 16, Mauborgne discloses said modulation has a frequency at least one order of magnitude less than the frequency of the emitted neutron pulses (See Figures).

With regards to claim 18, wherein the processing in (d) comprises computing the corrected total natural gamma ray measurement from first and second gamma ray count rates in the gamma ray measurement made in (c) corresponding to maximum and minimum amplitudes of said neutron modulation in (b) [0038] [0039].
With regards to claim 19, Mauborgne modified discloses the claimed invention according to claim 18 and further a plurality of relationships see equations 1 – 3 but fails to expressly disclose the exact equation. Notice where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having  ordinary skill in the art at the time the invention was made to include the claimed equations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
With regards to claim 20, see the rejection of claims 1 and 4.
Claims 5 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauborgne and Paap in view of Plasek (US Patent 5,459,314).
With regards to claim 5, Mauborgne modified discloses the claimed invention according to claims 1 – 4, but fail to expressly disclose in that it comprises: (b) turning an electrical neutron source on and off while circulating drilling fluid; (c) causing a natural gamma ray sensor to make a gamma ray measurement when the electrical 
Plasek discloses obtaining a true total count-rate when a neutron source (7) is off, wherein the true total count-rate is used to determine the number of activation overflow caused by an element such as barium in a drilling mud when determining formation density by correcting density logging measurements that are affected by gamma radiation generated by sources (see column 6, lines 30-67, column 10, lines 22-42, claim 1, and figure 1).
 In view of the utility, to improve evaluating earth formations in cased well boreholes, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the teaching such as that taught by Plasek in Mauborgne since this combination involves only routine skill in the art.  
With regards to claim 6, Mauborgne modified discloses said gamma ray measurement is initiated in (c) when gamma rays having an energy above an energy threshold have a count rate less than or equal to a threshold count rate [0038] [0039].
With regards to claim 7, Mauborgne modified discloses wherein the threshold count rate is substantially zero [0053].
With regards to claim 8, Mauborgne modified discloses wherein an initiation time for the gamma ray measurement in (c) is computed from a drilling fluid flow rate in the logging while drilling string and a distance between the electrical neutron source and the drill bit [0060] [0070].
With regards to claim 9, Plasek discloses wherein the electrical neutron source is turned off for a sufficiently long time for the circulating drilling fluid to flow from the electrical neutron source downhole to a drill bit and then uphole past the natural gamma ray sensor prior to initiation of the gamma ray measurement in (c) (Col. 6, Lines 51 – 58) (Figures 1 and 3).
With regards to claim 10, Plasek discloses wherein the electrical neutron source is turned off for a sufficiently long time after the electrical neutron source has been turned off for the circulating drilling fluid to flow from the electrical neutron source downhole past the natural gamma ray sensor prior to initiation of the gamma ray measurement in (c) (Col. 6, Lines 51 – 58) (Figures 1 and 3).
With regards to claim 11, Mauborgne modified discloses wherein (d) comprises processing the gamma ray measurement made in (c) in combination with a standard spectra for activated drilling fluid flowing outside the logging while drilling string to obtain the corrected total natural gamma ray measurement of the subterranean formation [0047].
With regards to claims 12, Mauborgne modified discloses evaluating the corrected total natural gamma ray to provide well to well correlation of formation layers within a field, to distinguish between shale and radioactively clean layers, identify formation lithology, and/or estimate a volume of shale present in the formation [0011] [0013] [0038].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/           Examiner, Art Unit 2884